3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 1 of 10
3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 2 of 10
3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 3 of 10
3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 4 of 10
3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 5 of 10
3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 6 of 10
3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 7 of 10
3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 8 of 10
3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 9 of 10
3:20-cv-00972-MGL-SVH   Date Filed 12/14/20   Entry Number 38   Page 10 of 10
